Exhibit 10(d)



GUARANTEE


THIS GUARANTEE (the "Guarantee") is made and entered into this 2nd day of
October, 2002 by FPL GROUP CAPITAL, INC., a Florida corporation (the
"Guarantor"), in favor of North Jersey Energy Associates, A Limited Partnership
(hereinafter the "Guaranteed Party").


WHEREAS, the Guaranteed Party has entered into a Contract for Sale and Purchase
of Natural Gas, dated October 2, 2002 (the "Base Contract") with an affiliate of
the Guarantor, FPL Energy Power Marketing, Inc. ("Obligor") which provides for
the delivery of natural gas by the Guaranteed Party to Obligor under a Firm
Performance Obligation (as defined in the Base Contract) and the purchase of
such natural gas for a contract price to be determined pursuant to Exhibit B of
the Base Contract.


WHEREAS, in consideration for and as an inducement to, the Guaranteed Party's
performance of the obligations set forth in the Base Contract, Guarantor has
agreed to provide this Guarantee to the Guaranteed Party.


NOW THEREFORE, in consideration of the foregoing, Guarantor agrees as follows:


1. Guarantee. Subject to the terms herein, the Guarantor unconditionally and
irrevocably guarantees to the Guaranteed Party, its successors and permitted
assigns hereunder, the prompt payment when due of the following amounts, to the
extent payable by Obligor under the Base Contract: (A) any Seller's Cover Costs
and (B) any amounts due from Obligor to the Guaranteed Party pursuant to Section
15.3 of the Base Contract (all of the foregoing amounts set forth above in
clauses (A) and (B) are collectively referred to herein as the "Obligations");
provided, however that notwithstanding anything contained herein to the
contrary, the maximum amount for which the Guarantor shall be liable hereunder
and the maximum recovery from the Guarantor which may be collected pursuant to
the provisions of this Guarantee, shall in no event exceed in the aggregate
(whether in principal, interests, costs, expenses, attorney's fees or other sums
due), the amount (determined as of the date any claim is made hereunder ) equal
to the amount set forth in the attached Schedule "A" for the corresponding time
period during which such claim is made, less the aggregate amount theretofore
paid by or on behalf of the Guarantor pursuant to the provisions of this
Guarantee (as of the date of any determination thereof, the "Maximum
Liability"). This Guarantee is a guarantee of payment and not of collection. If
Obligor fails to pay any Obligation in full when and as due in accordance with
the terms of the Base Contract, the Guarantor will pay in accordance with the
terms hereof such Obligation directly for the Guaranteed Party's benefit
promptly upon the Guaranteed Party's demand therefor in accordance with the
provisions hereof. The Guaranteed Party may proceed against the Guarantor
without any collection or other enforcement action against Obligor. This
Guarantee extends to and includes all amendments or modifications of the Base
Contract which are agreed to in writing by Obligor and the Guaranteed Party.
This Guarantee also extends to any assignment or other transfer by Obligor of
its interest in or obligations under the Base Contract made in accordance with
the terms contained therein.




2. Term. This Guarantee shall become effective upon the execution of the Base
Contract and shall remain in full force and effect until the expiration or
termination of Obligor's obligations under the Base Contract in accordance with
their terms and payment by Obligor of all amounts payable by Obligor thereunder,
whether due before, on or after the date of such termination.


3. Nature of Guarantee.


The Guarantor's obligations hereunder with respect to any Obligation shall not
be affected by the existence, validity, enforceability, perfection, or extent of
any collateral for such Obligations. The Guaranteed Party shall not be obligated
to file any claim relating to the obligations owing to it if Obligor becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of the Guaranteed Party to exercise rights with respect to, or realize the
benefit of, any such collateral shall not affect the Guarantor's obligations
hereunder. If any payment to the Guaranteed Party with respect to any Obligation
is rescinded or must otherwise be returned for any reason whatsoever, the
Guarantor shall remain liable hereunder with respect to such Obligation as if
such payment had not been made.


Notwithstanding any provision of this Guarantee to the contrary, the Guarantor
shall be entitled to assert all rights and defenses that the Obligor may be
entitled to under the Base Contract, including, but not limited to, any setoff
or counterclaims to which the Obligor is or may be entitled. Notwithstanding the
preceding sentence, the liability of the Guarantor under this Guarantee shall
not be affected because of the bankruptcy, insolvency, dissolution or
liquidation of the Obligor or the lack of power or authority of the Obligor to
enter into the Agreement and to perform its obligations thereunder.


4. Demands and Notice.


(a) The Guaranteed Party shall have the right to enforce this Guarantee against
the Guarantor upon the occurrence of any failure by Obligor to pay any
Obligations as and when due. The right of the Guaranteed Party to enforce this
Guarantee shall be in addition to any other right to enforce the Base Contract
by actions taken against Obligor, any other guarantor or party, or by resort to
any security held by the Guaranteed Party. In order to make a claim under this
Guarantee, the Guaranteed Party must notify the Guarantor in writing of its
demand that payment be made by the Guarantor (a "Payment Demand"), and the
Guarantor shall, subject to the terms of this Guarantee, pay to the Guaranteed
Party in the manner required by the Base Contract the amount set forth in the
Payment Demand notice within three (3) Business Days after the date of receipt
of such Payment Demand notice by the Guarantor. The notice provisions set forth
in this Section 4(a) shall not release or diminish the accrual of late payment
interest owed under the Base Contract as a result of nonpayment by Obligor
thereunder.


(b) A Payment Demand shall identify the amount and the basis of the demand in
reasonable detail, and shall specify that Obligor has failed to pay the
Obligation that is the subject of the Payment Demand in full when and as due in
accordance with the terms of the Base Contract. Subject to the terms hereof, a
Payment Demand conforming to the foregoing requirements shall be sufficient
notice to the Guarantor to pay under this Guarantee. Notices under this
Guarantee shall be deemed received if sent to the address specified below:
(i) on the second Business Day after receipt by Guarantor, if served by express
delivery (such as FedEx or DHL), (ii) on the second Business Day after
transmission, if served by facsimile transmission (provided that sender has
machine confirmation that facsimile was transmitted to the correct fax number
listed below), and (iii) solely in the case where notice address specified below
or a notice address subsequently provided in writing by the Guarantor is within
the Unite d States, three (3) Business Days after mailing, if sent by certified,
first-class mail, return receipt requested.

 


To Guarantor:


FPL Group Capital, Inc.
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Treasurer
Fax: (561) 694-3707

 


To Obligor:


FPL Energy Power Marketing, Inc.
11770 US Highway One
North Palm Beach, Florida 33408
Attn: Credit Manager
Fax: (561) 625-7504

 


To the Guaranteed Party:


North Jersey Energy Associates
c/o FPL Energy, LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Nathan E. Hanson, Business Manager
Fax: (561) 691-7309


Any party may change its address to which notice is given hereunder by providing
notice of same in accordance with this Section 4.


5. Consents, Waivers and Renewals. The Guaranteed Party and Obligor may mutually
agree in writing to (i) modify the Base Contract, (ii) extend the time of
payment or (iii) otherwise modify the terms of payment of any of the
Obligations, without in any way impairing or affecting this Guarantee. The
Guaranteed Party may resort to the Guarantor for payment of any of the
Obligations, whether or not the Guaranteed Party shall have resorted to any
collateral security, or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Obligations. The
Guarantor hereby waives notice of acceptance of this Guarantee, and also
presentment, protest and notice of protest or dishonor of any evidences of
indebtedness hereby guaranteed. Nothing in this Section 5 shall relieve the
Guaranteed Party of its obligation to notify the Guarantor of a claim hereunder
as provided in Section 4(a) above.


6. Subrogation. Upon the indefeasible payment in full of the Obligations owing
to the Guaranteed Party by the Guarantor pursuant to this Guaranty, the
Guarantor shall be subrogated to the rights of the Guaranteed Party against
Obligor, and the Guaranteed Party agrees to take at the Guarantor's expense such
steps as the Guarantor may reasonably request to implement such subrogation.


7. Representations and Warranties. The Guarantor hereby represents and warrants
as of the date hereof that (a) it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida, and is
duly authorized to transact business and is in good standing in each
jurisdiction where the failure to so qualify would have a material adverse
effect on the performance by the Guarantor of its obligations hereunder; (b) the
execution, delivery and performance by the Guarantor of this Guarantee are
within its corporate powers have been duly authorized by all necessary corporate
action and do not violate the Guarantor's charter or by-laws or any law, order
or contractual restriction binding on the Guarantor; (c) this Guarantee has been
duly executed and delivered and constitutes the Guarantor's legal, valid and
binding obligation, enforceable against it in accordance with its terms (except
as enforceability may be limited by bankruptcy, insolve ncy, moratorium and
other similar laws affecting enforcement of creditors' rights in general and
general principles of equity); (d) the Guarantor has received fair and adequate
consideration for its assumption of the liabilities set forth in this Guarantee;
(e) no litigation, arbitration or other proceeding against the Guarantor by or
before any government authority, court, arbitrator or mediator is in progress,
pending or, to the best knowledge of the Guarantor, threatened which calls into
question or challenges the validity of this Guarantee or the transactions
contemplated hereby; (f) the execution and delivery by the Guarantor of this
Guarantee and the performance by the Guarantor of its obligations hereunder do
not and will not require, by virtue of any applicable requirement in effect on
the date hereof, any approval, consent, permit, license or other authorization
of any Person (including any government approvals) which, as of the date hereof,
has not been duly obtained, made or taken or whe re the failure to so obtain,
make or take would not have a material adverse effect on the financial condition
of the Guarantor and its subsidiaries, taken as a whole: and (g) neither the
execution, delivery or performance by the Guarantor of this Guarantee, nor
compliance by it with the terms and provisions hereof (i) will contravene any
order, writ, injunction or decree of any court or governmental instrumentality
applicable to it or (ii) will conflict or be inconsistent with or result in any
breach of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any lien upon any of the
property or assets of the Guarantor pursuant to, the terms of any indenture,
mortgage, deed of trust, credit agreement, loan agreement or any other material
agreements, contract or instrument to which the Guarantor is a party or by which
it or any of its property or assets is bound, which, in the case of any of the
circumstances described in subclauses (i) or (ii) of this clause (g), would have
a material adverse effect on the financial condition of the Guarantor and its
subsidiaries, taken as a whole.


8. Assignment. This Guarantee may not be assigned by either party without the
prior written consent of the other party, and any purported assignment without
such consent shall be null and void.


9. Miscellaneous. All capitalized terms not defined herein shall have the
meanings set forth in the Base Contract. No provision of this Guarantee may be
amended or waived except by a written instrument executed by the Guarantor and
the Guaranteed Party. This Guarantee shall bind and benefit the successors and
permitted assigns of the Guarantor and the Guaranteed Party. This Guarantee
shall not be deemed to benefit any person except the Guaranteed Party and its
successors and permitted assigns. Should any one or more provisions of this
Guarantee be determined to be unenforceable, all other provisions nevertheless
shall remain effective. This Guarantee shall be construed in accordance with the
laws of the State of New York, excluding its choice of law provisions that would
require the application of laws of a jurisdiction other than such State. No
failure or delay on the part of the Guaranteed Party in exercising any right,
power or privilege hereunder and no course of dealing between th e Guarantor and
the Guaranteed Party shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. This Guarantee constitutes the sole and entire agreement between the
Guarantor and the Guaranteed Party with respect to the subject matter hereof and
supersedes and replaces any and all prior agreements, understandings,
negotiations or correspondence between them with respect thereto, including
without limitation any and all prior guaranty agreements executed by the
Guarantor in favor of the Guaranteed Party with respect to any or all of the
Obligations. The rights, powers and remedies herein expressly provided are
cumulative and not exclusive of any rights, powers or remedies the Guaranteed
Party would otherwise have.


10. Enforcement Rights. Any reasonable costs incurred by or on behalf of the
Guaranteed Party enforcing its rights hereunder (including, without limitation,
court costs and reasonable attorneys' fees) in connection with its enforcement
of this Guarantee shall be paid by the Guarantor; provided, however, that the
Guarantor shall not be liable for any such costs of the Guaranteed Party if no
payment under this Guarantee is due.


11. Jurisdiction. The guarantor, for itself and its successors, hereby
irrevocably (a) agrees that any legal or equitable action, suit or proceeding
against the Guarantor arising out of or relating to this Guarantee or any
transaction contemplated hereby or the subject matter of any of the foregoing
may be instituted in any state or federal court in the State of New York, (b)
waives any objection which it may now or hereafter have to the venue of any
action, suit or proceeding, and (c) irrevocably submits itself to the
nonexclusive jurisdiction of any state or federal court of competent
jurisdiction in the State of New York for purposes of any such action, suit or
proceeding. Service of process upon the Guarantor shall be made in person at the
address listed in Section 4(b) or, if the Guarantor is located outside of the
United States, by service upon Guarantor's process agent in New York, New York,
as specified by written notice of the Guarantor to the Guaranteed Party.


12. Waiver of Jury Trial. THE GUARANTOR AND THE GUARANTEED PARTY EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL
OR EQUITABLE ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTEE, THE BASE CONTRACT, OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY
OR THE SUBJECT MATTER OF ANY OF THE FOREGOING.



 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered this Guaranty by its duly authorized officer as of the date first
above written.

   


FPL GROUP CAPITAL, INC,

 




By:



 

 

/s/ Paul Cutler







   

Name: Paul I. Cutler

   

Title: Assistant Treasurer




Acknowledged and Agreed:
NEW JERSEY ENERGY ASSOCIATES,
A Limited Partnership




By:



 

 

/s/ Michael L. Leighton

 







 

Name: Michael L. Leighton

 









 

Title: Vice President

 









     



 

 

SCHEDULE "A"

   

Time Period:

 

Amount:

 











 


January 1, 2003 -- December 31, 2003

 


$


11,300,000

   

January 1, 2004 -- December 31, 2004

 

$

10,200,000

   

January 1, 2005 -- December 31, 2005

 

$

9,100,000

   

January 1, 2006 -- December 31, 2006

 

$

7,900,000

   

January 1, 2007 -- December 31, 2007

 

$

6,700,000

   

January 1, 2008 -- December 31, 2008

 

$

5,400,000

   

January 1, 2009 -- December 31, 2009

 

$

4,000,000

   

January 1, 2010 -- December 31, 2010

 

$

2,600,000

   

After December 31, 2010

 

$

2,000,000

 